Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether defendant received an illegal sentence because of noncompliance with the statutory mandates of CPL 400.21. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of December 22, 2005 is vacated and this Court will consider the appeal de novo (see People v LeFrois, *1107151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before June 5, 2009. Present—Scudder, EJ., Hurlbutt, Smith and Gorski, JJ.